Title: To John Adams from Elbridge Gerry, 14 August 1800
From: Gerry, Elbridge
To: Adams, John



Dear Sir.
Cambridge 14th August 1800

I observe by the news papers, that the meeting of the academy of arts & sciences, is to be at this place on the 20th instant; & Mrs Gerry & myself shall be very happy to have the honor of your company to dine with us on that day, with your Lady & family: a request which we suggested to Mrs Adams, on saturday last, when she honored Mrs Gerry with a visit, & which she was so obliging as to promise to communicate.
Be pleased with your Lady, to accept our best respects, to present our regard, to such of your family as are at Quincy, & to be always assured of the / sincere esteem & attachment of / dear Sir your most obedt / Sevt

E Gerry